DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 7 in Figure 14 and 8 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	Also, Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see paragraph 4 of the specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2012/0135327 – hereinafter “Jeong”).

Per claim 1, Jeong teaches a method of detecting abnormality, the method comprising:
acquiring, by a computer, operation log data that include measured data of a plurality of items related to an operation of a mobile object that is electrically driven (A monitoring device 30 is configured to acquire measured data including voltage and current over time of a battery of a vehicle (Figs. 3-4; ¶47, 52, 56)); and
determining, based on the operation log data, that an abnormality occurs in the mobile object when measured data of two items among the plurality of items do not satisfy a linear relationship, the two items having the linear relationship in a normal state of the mobile object (A linear relationship between the voltage and current indicates a normal operation of the battery.  When the voltage drops rapidly, an abnormality of the battery can be detected (Fig. 4; ¶56-59)).

Per claim 11, see the rejection regarding claim 1.


8.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyu et al. (US 2013/0093384 – hereinafter “Nyu”).

Per claim 1, Nyu teaches a method of detecting abnormality, the method comprising:
acquiring, by a computer, operation log data that include measured data of a plurality of items related to an operation of a mobile object that is electrically driven (A server 4 is configured to acquire current and voltage measurement values and time values of a battery of an electric-powered vehicle (Figs. 2-3; ¶65-71)) and
determining, based on the operation log data, that an abnormality occurs in the mobile object when measured data of two items among the plurality of items do not satisfy a linear relationship, the two items having the linear relationship in a normal state of the mobile object (A reference slope of the battery voltage is compared to a measured slope of the battery voltage and the comparison of both slope values is used to determine battery deterioration (Fig. 3; ¶75)).

Per claim 11, see the rejection regarding claim 1.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



10.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious in view of Jeong and Nam (US 2015/0160304).

	Per claim 6, Jeong does not explicitly a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process described in claim 1.  In contrast, Nam teaches a battery deterioration determining method that is executed by a computer, said method being performed according to instructions from a program stored on a non-transitory computer readable medium (claim 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process described in claim 1.  One of ordinary skill would make such a modification for the purpose of providing a computer-implemented battery deterioration determination method (Nam; claim 9).

11.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious in view of Nyu and Nam.

	Per claim 6, Nyu does not explicitly a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process described in claim 1.  In contrast, Nam teaches a battery deterioration determining method that is executed by a computer, said method being performed according to instructions from a program stored on a non-transitory computer readable medium (claim 9).
(Nam; claim 9).


Claim Objections
12.	Claims 2-5, 7-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claims 2, 7, and 12 the prior art of record is silent on the following feature: determining that an abnormality occurs in the mobile object, upon determining that specific measured data do not satisfy any one of a first relationship indicating that a relationship between a first full open time and first electric energy is linear, the first full open time being a full open time of the throttle in a state where the mobile object is stopped, the first electric energy being consumed during the first full open time, a second relationship indicating that a relationship between a second full open time and second electric energy is linear, the second full open time being a full open time of the throttle in a state where the mobile object is running, the second electric energy being consumed during the second full open time, and a third relationship indicating that a relationship between a time required for a predetermined speed increase and third electric energy is linear, the third electric energy being consumed by the speed increase.  Dependent claims 3-5, 8-10, and 13-15 are consequently objected to due to their dependence on claims 2, 7, and 12, respectively.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852